Citation Nr: 0114323	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-18 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1968 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision in which 
the RO granted service connection for PTSD and assigned an 
initial rating of 50 percent.  The veteran filed a timely 
notice of disagreement and his appeal has been perfected to 
the Board.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is evidenced by 
occupational and social impairment, with deficiencies in the 
areas of work, family relations, judgment, and mood.

2.  The veteran's symptoms of PTSD include impaired impulse 
control, depression, ritualistic behavior, difficulty with 
family relations, and difficulty in the workplace; his lowest 
GAF is 45.


CONCLUSION OF LAW

1.  The criteria for the assignment of a 70 percent rating 
for the veteran's service-connected PTSD are met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Factual Background

In June 1998, the veteran filed a claim for service 
connection for PTSD.  In response, the regional office (RO) 
requested that the veteran submit information regarding in-
service stressors.  In November 1998, the veteran reported 
exposure to enemy fire and witnessing two "Vietcong" thrown 
from a military helicopter.  The veteran also reported being 
caught in sniper fire during supply runs.

By RO request, treatment records originating from the 
Brooklyn VA Medical Center (VAMC) dated September 1998 to 
January 1999 were obtained and associated with the claims 
folder.  The VAMC treatment records show that the veteran 
participated in PTSD group therapy, during which he described 
his experience in Vietnam.  In January 1999, progress notes 
reveal that, during his therapy session, the veteran was 
tearful and his hands exhibited tremors.  He complained of 
being argumentative at home and on the job.  He also 
complained of anxiety, depression, and difficulty sleeping.  
The veteran reported that this was the time of the year that 
he had been exposed to stressors in military service.

A VA examination was provided in March 1999.  Upon clinical 
interview, the veteran indicated that he worked as a 
mechanic, a position he held for sixteen years.  The veteran 
related to the examiner stressor information, including the 
stressors he provided to the RO through his stressor inquiry 
responses.  The examiner recorded, inter alia, the following 
subjective complaints:  (1) recurrent and intrusive thoughts, 
nightmares, and flashbacks about his Vietnam experiences; (2) 
intense psychological distress and physiological reactivity 
upon memory triggering cues; (3) avoidance of crowds and 
social events; (4) difficulty with sleeping; (5) difficulty 
concentrating; and (6) periodic auditory hallucinations.  The 
examiner's objective findings included:  (1) depression and 
anxiety; (2) inappropriate behavior, such as explosive rages; 
(3) short term memory loss; (4) ritualistic behavior 
(patrolling the family home at night); and (5) chronic sleep 
impairment.  The examiner noted the veteran persistently re-
experienced traumatic in-service events, and displayed 
persistent avoidance of stimuli associated with the trauma.  
The examiner added that the veteran's psychiatric disorder 
"causes both clinically significant distress and impairment 
in social and occupational functioning."  Normal personal 
hygiene, spatial orientation, thought processes, and speech 
were noted.  The diagnoses were PTSD and depressive disorder 
secondary to PTSD.  The examiner reported the veteran's 
Global Assessment of Functioning (GAF) score as 50, 
indicative of serious symptoms or serious impairment in 
social or occupational functioning.  See American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) (Fourth Edition) (A GAF score is the 
examiner's judgment of the individual's overall level of 
functioning.  The GAF scale is between 1 and 100, with a 
higher score indicative of a higher level of functioning).

In a September 1999 supplement to the aforementioned VA 
examination, after reviewing the medical evidence of record, 
the examiner re-characterized the veteran's psychiatric 
disorder as PTSD with associated anxiety and depression, and 
reported a GAF score of 45.  All other findings were 
continued.

In April 1999 and in September 1999, the veteran submitted as 
supporting evidence lay statements from family members and 
co-workers.  Statements from the veteran's family members 
described their having observed the veteran "fly off the 
handle and get violent" and crying "a couple of times for 
no reason."  The veteran's wife of twenty-two years stated 
that the veteran "throws things in my house when he gets 
mad."  Co-workers described the veteran as falling into 
"states of depression" and "losing control."  Co-worker, 
A.R., described the veteran as a "wonderful family man, a 
great father, and husband" and that, over the years, the 
veteran's co-workers "have become accustomed to this 
behavior, and attempt to guard him from any stress or 
anxiety."  Another co-worker, J.N., recalled that, upon 
discussion of the veteran's service in Vietnam, the veteran 
"threw furniture all over the place."  Co-worker, T.B., 
related that it was "not uncommon for [the veteran] to throw 
objects, punch doors, and yell at his co-workers"; however, 
when the veteran's anger is not aroused, he "demonstrates 
kindness and consideration."

By rating action of April 2000, service connection for PTSD 
was granted, rated as 50 percent disabling.

II.  Analysis

The veteran and his representative contend that his service-
connected PTSD is more disabling than currently evaluated and 
warrants a rating in excess of 50 percent.  Specifically, the 
veteran argues that his PTSD corresponds with a rating of 70 
percent under the provisions of 38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9411, pertaining to PTSD.

The general rating formula for mental disorders under 38 
C.F.R. § 4.130, DC 9411, pertaining to PTSD, is as follows, 
in part:

Total occupational and social impairment, due to
such symptoms as: gross impairment in thought
processes or communication; persistent delusions
or hallucinations; grossly inappropriate behavior;
persistent danger of hurting self or others;
intermittent inability to perform activities of
daily living (including maintenance of minimal
personal hygiene); disorientation to time or
place; memory loss for names of close relatives,
own occupation, or own 
name.......................100

Occupational and social impairment, with
deficiencies in most areas, such as work, school,
family relations, judgment, thinking, or mood, due
to such symptoms as: suicidal ideation;
obsessional rituals which interfere with routine
activities; speech intermittently illogical,
obscure, or irrelevant; near-continuous panic or
depression affecting the ability to function
independently, appropriately and effectively;
impaired impulse control (such as unprovoked
irritability with periods of violence); spatial
disorientation; neglect of personal appearance and
hygiene; difficulty in adapting to stressful
circumstances (including work or a worklike
setting); inability to establish and maintain
effective 
relationships...........................70

Occupational and social impairment with reduced
reliability and productivity due to such symptoms
as: flattened affect; circumstantial,
circumlocutory, or stereotyped speech; panic
attacks more than once a week; difficulty in
understanding complex commands; impairment of
short- and long-term memory (e.g., retention of
only highly learned material, forgetting to
complete tasks); impaired judgment; impaired
abstract thinking; disturbances of motivation and
mood; difficulty in establishing and maintaining
effective work and social 
relationships...........50

38 C.F.R. § 4.130, DC 9411 (2000).

Following a complete review of the claims folder, the Board 
finds that the criteria for a rating of 70 percent for 
service-connected PTSD are met.  Id.  The evidence of record 
reflects occupational and social impairment, with 
deficiencies in the areas of work, family relations, 
judgment, and mood.  As indicated in the veteran's March 1999 
VA examination, the only complete psychiatric examination of 
record, the veteran service-connected PTSD is manifested by 
impaired impulse control, depression, ritualistic behavior, 
difficulty with family relations, and difficulty in the 
workplace, corresponding to the applicable rating schedule 
warranting a 70 percent evaluation.  See 38 C.F.R. § 4.130, 
DC 9411.  Notwithstanding the fact that the veteran has 
maintained the same employment for sixteen years and has 
maintained a family for twenty-two years, the Board finds 
that the preponderance of the evidence is in support of an 
increased rating and the appeal is granted.  As the veteran 
has limited his request for an increased rating to 70 
percent, the Board need not address the issue of entitlement 
of a rating in excess of this.

As a final matter, the Board observes the RO has not been 
afforded an opportunity to consider the claim under the 
Veterans Claims Assistance Act of 2000, and thereby determine 
whether additional notification or development action is 
required.  During the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 has eliminated from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist (thus superseding the decision 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which held that the VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law has redefined the duty to assist the 
veteran regarding his claim.  The Veterans Claims Assistance 
Act of 2000 provides that the veteran must be notified of any 
information, including medical or lay evidence, necessary to 
substantiate his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5102).  
Furthermore, in pertinent part, reasonable efforts must be 
made to obtain records (including private records) that the 
veteran sufficiently identifies, and the veteran must be 
notified if identified records are unavailable.  Veterans 
Claims Assistance Act of 2000, 114 Stat. at 2097-98.  
Regarding the applicability of the new law, the Board notes 
that further development was not warranted in this case, as 
the RO fully developed the claim by obtaining all identified 
treatment records and providing a medical examination.  Even 
if the RO had not satisfied its duty to assist the veteran 
regarding his claim, the veteran's claim is granted and the 
Board's advancement of the instant claim presents no 
prejudice to the veteran.  A remand would serve no useful 
purpose.  See Sabonis v. Brown, 6 Vet. App. at 430; Bernard 
v. Brown, 4 Vet. App. 384 (1993); Soyini v. Derwinski, 1 Vet. 
App. at 546.  Further development and further expending of 
VA's resources is not warranted.


ORDER

A higher initial rating for PTSD, rated as 70 percent 
disabling, is granted, subject to the applicable criteria 
governing the payment of monetary benefits.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

